Case 1:18-cv-10661-RMB-KMW Document 108 Filed 03/27/20 Page 1 of 3 PageID: 3283



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

  THOMAS GORCZYNSKI, on behalf
  of himself and all others similarly
  situated,

                     Plaintiff,            Civil No. 18-10661-RMB-KMW

              v.

  ELECTROLUX HOME PRODUCTS,
  INC., et al.,

                     Defendants.

      PLAINTIFF’S UNOPPOSED MOTION TO FILE PLAINTIFF’S
   MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION
  FOR CLASS CERTIFICATION AND CERTAIN EXHIBITS UNDER SEAL

        Plaintiff, Thomas Gorczynski, by and through his counsel, hereby

  respectfully moves to file under seal his Memorandum of Law in Support of

  Motion for Class Certification and Certain Exhibits pursuant to Local Rule 5.3 and

  the Stipulated Protective Order entered by the Court in this case (ECF No. 40).

  Plaintiff avers as follows in support of this Unopposed Motion:

        On September 12, 2018, this Court entered an Order (ECF No. 40)

  approving and adopting the parties’ Stipulated Protective Order (ECF No. 39) (“the

  Stipulation”). Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion for

  Class Certification and Certain Exhibits makes reference to the contents of
Case 1:18-cv-10661-RMB-KMW Document 108 Filed 03/27/20 Page 2 of 3 PageID: 3284



  documents that have been designated as “Confidential” or “Highly Confidential,”

  as those terms are defined in the parties’ Stipulation. Pursuant to the Court’s Order

  and the parties’ Stipulation, Plaintiff is required to file these materials under seal.

  ECF No. 40, ¶12. Accordingly, a redacted version of the Memorandum of Law in

  Support of Motion for Class Certification will be filed in the public record via

  CM/ECF.

        On March 27, 2020, Plaintiff’s counsel conferred with counsel for

  Defendant Electrolux Home Products Inc. (“Electrolux”) regarding this Motion.

  This instant Motion is unopposed by Defendant Electrolux.

        Accordingly, for the reasons set forth above, Plaintiff respectfully requests

  that this Court maintain the unredacted version of the Memorandum of Law in

  Support of Motion for Class Certification and Certain Exhibits under seal until the

  conclusion of this litigation, at which time all copies shall be destroyed. The

  Declaration of Simon B. Paris, Esq., filed contemporaneously with Plaintiff’s

  Motion for Class Certification, identifies, by exhibit number, the exhibits being

  filed under seal to Plaintiff’s Motion for Class Certification. Furthermore, Exhibits

  24, 40, and 41 are being filed with the Court under seal on a CD, as the file format

  does not permit filing on the ECF filing system.

        A proposed Order is being submitted with this Motion.




                                            2
Case 1:18-cv-10661-RMB-KMW Document 108 Filed 03/27/20 Page 3 of 3 PageID: 3285



        WHEREFORE, the Court should permit the filing of the accompanying

  Memorandum of Law in Support of Motion for Class Certification and Certain

  Exhibits under seal.

                                          Respectfully submitted,

  DATE: March 27, 2020                By: /s/ Simon B. Paris
                                          Simon B. Paris
                                          Patrick Howard (PA ID #88572)
                                          Charles J. Kocher (PA ID #93141)
                                          SALTZ, MONGELUZZI,
                                          & BENDESKY, P.C.
                                          1650 Market Street, 52nd Floor
                                          Philadelphia, PA 19103
                                          Telephone: (215) 496-8282
                                          Fax: (215) 496-0999
                                          sparis@smbb.com
                                          phoward@smbb.com
                                          ckocher@smbb.com
                                          Attorneys for Plaintiff and
                                          Proposed Class




                                      3
